Citation Nr: 1612915	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  08-39 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for Crohn's disease, irritable bowel syndrome, and pancreatitis.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel



INTRODUCTION

The Veteran has active duty service from August 2003 to December 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2007 and September 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Offices (ROs) in San Diego, California, and Oakland, California.  During the pendency of the appeal the Veteran moved to New York, and jurisdiction of the case was transferred to the RO in New York, New York.  The Board previously remanded the issue of entitlement to an initial disability rating in excess of 30 percent for Crohn's disease, irritable bowel syndrome, and pancreatitis in November 2015.  

In the May 2007 rating decision, the RO granted an initial disability rating of 10 percent for the Veteran's Crohn's disease.  In an October 2010 rating decision, the RO increased this disability rating to 30 percent for the duration of the appeal.  However, because the disability rating is not the maximum rating throughout the duration of the appeal, the claim remains in appellate status and the issue has been recharacterized as stated above.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The Veteran's Crohn's disease manifested with frequent exacerbations of symptoms including abdominal pain, constipation, diarrhea, vomiting, and nausea but without malnutrition or decline in health during remissions.




CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 percent for the Veteran's Crohn's disease, irritable bowel syndrome, and pancreatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.114, Diagnostic Code 7323 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2015).  The Veteran is appealing the initial rating assignment.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Additionally, the Board notes that the Veteran was provided with the pertinent rating criteria in an October 2008 Statement of the Case.  Therefore, no further notice as to these claims is needed.  

With respect to the duty to assist, the Veteran's service treatment records, VA treatment records, VA examination reports, and lay evidence are associated with the record.  The Veteran also underwent VA examinations in connection with her claims in January 2010, April 2013 and again in December 2015 pursuant to the Board's November 2015 Remand order.  The Board finds these examinations, when viewed together, to be sufficient and adequate.  The VA examiners reviewed the medical evidence and lay statements and performed examinations.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds the RO substantially complied with the remand directives with respect to the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 483 (2006); Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart, 21 Vet. App. 505.

The Veteran's Crohn's disease, irritable bowel syndrome, and pancreatitis, is rated as 30 percent disabling under 38 C.F.R. § 4.114, Diagnostic Codes (DCs) 7319-7323.  Hyphenated DCs are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2015).

Crohn's disease is evaluated under DC 7323, which provides a 30 percent rating for moderately severe ulcerative colitis with frequent exacerbations.  Severe ulcerative colitis, with numerous attacks a year and malnutrition, the health only fair during remissions, is rated 60 percent disabling.  Pronounced ulcerative colitis, resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess, is rated 100 percent disabling.  38 C.F.R. § 4.114.

Irritable bowel syndrome is evaluated under DC 7319, which provides a maximum 30 percent rating when there is diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  See 38 C.F.R. § 4.114, DC 7319.

The Rating Schedule prohibits DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, from being combined with each other.  A single evaluation will be assigned under the DC that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

The Veteran has a 30 percent disability rating for Crohn's disease, irritable bowel syndrome, and pancreatitis.  At all relative times, she has maintained that her disability warrants a higher rating.  To warrant a higher disability rating, the evidence must show severe ulcerative colitis, with numerous attacks a year and malnutrition, the health only fair during remissions, or pronounced ulcerative colitis resulting in marked malnutrition, anemia, and general debility, or with serious complications such as liver abscesses.

The Veteran was diagnosed with Crohn's disease during active duty service when she had a rapid involuntary 30 pound weight loss and had symptoms including bloody diarrhea and abdominal pain.  She was hospitalized for two days in April 2006 and was stabilized with medication.  Two months later she had an esophagogastroduodenoscopy study that was normal.  She was given steroids which helped her symptoms, although she still had some abdominal pain.  The Veteran had some difficulty adjusting to her medication and went to the emergency room a few times in 2007, but her abdominal x-rays were normal and she was encouraged to maintain a medication regimen for Crohn's disease.  By January 2008 she reported that she was doing well with her medication and that she had an increased appetite.  

The Veteran continued to have some abdominal pain but she started doing physical therapy in addition to her medication, which helped her symptoms.  In December 2008 the Veteran's physician noted that her Crohn's disease was better than it was at the initial diagnosis, but that she had presumed intra-abdominal adhesions secondary to the Crohn's disease that would continue to need treatment.  The Veteran continued medication management and had a two day hospitalization in late 2009 for right lower quadrant inflammation, constipation, and diarrhea, but she was stabilized with medication.  

In January 2010 the Veteran underwent VA examination in connection with her claim and at the time she complained of having diarrhea and nausea daily.  Examination revealed no signs of significant weight loss or malnutrition.  Overall general health was good.  She was diagnosed with Crohn's disease, and the VA examiner opined that her concurrent knee pain was related to the Crohn's disease.  The Veteran's medication was adjusted in 2010 and she reported having a marked improvement in her symptoms; she had much less cramping and she intentionally lost weight with an exercise regimen.  Her Crohn's disease was noted to be in remission in November 2010, although she did develop joint pain as a side-effect.  Her physical examination in February 2011 showed only mild abdominal tenderness.  

In August 2011 the Veteran asserted that she was having abdominal pain daily and that her stools were bloody, and in July 2012 she was referred to a pain management group for her Crohn's disease.  At the time her pain was a "five" on the pain scale of one to ten.  Two months later the Veteran had a stricturoplasty and partial ileal resection as her abdominal pain had increased and she was unable to tolerate her diet.  She reported feeling better after the surgery.    

In April 2013 the Veteran underwent VA examination again in connection with her claim and she related her surgical history to the VA examiner.  She reported having loose stool and abdominal distention with intermittent nausea depending on what she ate.  She also reported intermittent epigastric pain.  The VA examiner noted that the Veteran had frequent episodes of bowel disturbance with abdominal distress, but that there was no evidence of any involuntary weight loss, malnutrition, or other serious complications.  

The Veteran continued to have medication management with few symptom flare-ups, and December 2015 she underwent VA examination pursuant to the Board's November 2015 Remand order.  During the examination the Veteran reported having some continued abdominal pain with frequent bowel movements, but she denied having any fevers, nausea, vomiting, or involuntary weight loss.  She admitted that her abdominal pain had markedly improved since her surgery.  The VA examiner noted that the Veteran had occasional episodes of bowel disturbance with abdominal distress based on her admissions but that there was nothing to suggest that the Veteran had any involuntary weight loss or malnutrition.  The examiner reported that Crohn's disease was stable currently with mild intermittent symptoms.  The Veteran had limited documented treatment after this time.  

Based on the foregoing, the Board concludes that a rating in excess of 30 percent is not warranted for Crohn's disease, irritable bowel syndrome, and pancreatitis.  First, the Board notes that the Veteran is in receipt of the maximum schedular rating under DC 7319 for irritable colon syndrome.  Regarding the criteria for Crohn's disease, the evidence indicates that the Veteran has never been characterized as having malnutrition and that her treating medical providers have assessed her overall health as "good."  None of the treatment notes have indicated that the Veteran has had involuntary weight loss since her initial diagnosis during active duty service and she has not suggested that she has had any involuntary weight loss.  She has had a few symptom flare-ups over the duration of the appeal, but there is nothing to suggest that she has had "numerous" attacks each year.  None of the treatment providers have suggested that she has had symptom exacerbations at that rate.  Moreover, the Veteran has had ongoing abdominal pain but her symptoms have been relatively controlled with medication based on her own admissions.  She appears to function well during her remissions, and she has been able to handle her activities of daily living.  The Veteran has been enrolled in higher education throughout the duration of the appeal.  Based on the sum of the evidence, the Board finds that her symptoms are accurately described as productive of moderate disability and do not more nearly approximate the criteria for a higher 60 percent rating under DC 7323.  Treatment notes are consistent with this finding.  

The Veteran contends that she is entitled to a 60 percent disability rating based on her numerous attacks and hospitalizations and her ongoing symptoms.  The Board acknowledges that the Veteran is competent to report her intestinal and esophageal symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The April 2013 and December 2015 VA examiners both opined that the Veteran had only occasional to frequent episodes of bowel disturbance with abdominal distress, and the Board affords these opinions greater probative weight as they are from sources that performed physical examinations on the Veteran and reviewed her treatment history.  Moreover, these opinions provided sufficient rationale with references to the Veteran's treatment history in making the findings.  

Consideration has been given to the potential application of other various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful review of the potentially applicable DCs and the evidence of record, the Board finds there are no other codes that provide a basis to assign a higher schedular evaluation for the Veterans claimed disability for the claim/appeal period.

At no time has the Veteran's Crohn's disease, irritable bowel syndrome, and pancreatitis met or nearly approximated the criteria for a rating in excess of 30 percent at any time during the pendency of this claim; thus further staged ratings are not for application.  See Hart, 21 Vet. App. at 505.

In making this determination the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for a rating in excess of 30 percent for Crohn's disease irritable bowel syndrome, and pancreatitis.  Therefore, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102

The Board has also considered whether referral for an extraschedular rating is warranted.  Extraschedular consideration requires a three-step inquiry.  See 38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 
Here, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned for this period inadequate.  The Veteran's service-connected Crohn's disease, irritable bowel syndrome, and pancreatitis is evaluated as a digestive impairment, the criteria of which is found by the Board to specifically contemplate the level of occupational and physical impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.114a, DCs 7319, 7323.  During the period on appeal, the Veteran's Crohn's disease was manifested by abdominal pain, constipation, diarrhea, vomiting, and nausea.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the evaluation assigned for this period.  The Board finds that the criteria for the evaluation assigned more than reasonably described the Veteran's disability level and symptomatology during this period, and therefore, the schedular evaluation is adequate, and no referral is required.  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Service connection is currently in effect for Crohn's disease, irritable bowel syndrome, pancreatitis, bilateral pes planus, major depressive disorder, bilateral knee strain, and bilateral Achilles tendonitis.  In this case, the evidence of record, including lay statements, does not indicate any effect caused by a combination of the service-connected disabilities that is not already specifically contemplated by the individually assigned ratings.  As such, further discussion of an extraschedular rating based upon the combined effect of multiple conditions is not necessary.




ORDER

Entitlement to an initial disability rating in excess of 30 percent for Crohn's disease, irritable bowel syndrome, and pancreatitis is denied.


REMAND

The U.S. Court of Appeals for Veterans Claims has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  The Veteran told a treatment provider in August 2011 that she left work in 2009 due to her Crohn's disease.  Therefore the Board finds that a TDIU claim had been raised by the record.  However, the Veteran has not been afforded appropriate notice regarding a TDIU claim pursuant to the Veterans Claims Assistance Act (VCAA), and thus the Board finds that such must be provided on remand.  The Veteran should be asked to fully complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, due to service-connected disability, from obtaining or maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  

Under 38 C.F.R. § 4.16(a), if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation due to service-connected disability, and consideration is given to the veteran's background including his or her employment and educational history.  See 38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

In this case the Veteran has Crohn's disease, irritable bowel syndrome, and pancreatitis, rated at 30 percent disabling from December 27, 2006; bilateral pes planus, rated with a noncompensable rating from December 27, 2006 to December 12, 2012, and rated 50 percent disabling thereafter; major depressive disorder, rated at 10 percent disabling from December 27, 2006 to September 17, 2009, and rated at 30 percent disabling thereafter; bilateral knee strain associated with Crohn's disease, irritable bowel syndrome, and pancreatitis, rated at 10 percent disabling from December 27, 2006; left Achilles tendonitis, rated at 10 percent disabling from December 27, 2006; and right Achilles tendonitis, rated at 10 percent disabling from December 27, 2006.  The Veteran has a combined disability rating of 60 percent from December 27, 2006, and her disability rating increased to 70 percent on September 18, 2009, and then the disability rating increased again to 90 percent on December 13, 2012.  Although the Veteran was rated at 60 percent on December 27, 2006, there was no one disability (or combination of disabilities resulting from the same incident or etiology) equating to 60 percent.  Therefore the Board finds that the Veteran meets the minimum schedular criteria on September 18, 2009.    

However, there is a question as to whether the Veteran's service-connected disabilities render her unable to secure or follow a substantially gainful occupation throughout the duration of the appeal.  The record reflects that the Veteran has been enrolled in various higher education institutions since January 2007 after separating from active duty service.  Therefore, it is unclear whether the Veteran has not been working due to her school attendance or due to the effects of her service-connected disabilities.

In January 2010 the Veteran reported to a VA treatment provider that she was working part time and going to school.  That same month a VA examiner opined that the Veteran's Crohn's disorder would cause decreased concentration and stamina, but the VA examiner only noted that the Veteran would have moderate to severe limitations with exercise and sports.  The Veteran noted in February 2011 that she was enrolled full time at Sacramento State University.  She told another treatment provider in August 2011 that she left work in 2009 because of her Crohn's disease, but that she was still enrolled full time in school although she had missed some time for Crohn's symptoms.  The August 2011 VA examiner opined that the Veteran was unable to secure and maintain financially gainful employment due to service-connected disabilities, and that she was unable to stand or walk or do any physical activities, and that she was unable to do sedentary work.  The VA examiner further opined that the Veteran needed frequent and close access to a bathroom and would have her work interrupted frequently, and that she would miss work due to flare-ups.

In April 2013 the Veteran reported to a VA examiner that her Crohn's disease caused her to have poor stamina and that she needed to take many breaks and be near a bathroom.  Based on this statement, the April 2013 VA examiner opined that the Veteran's Crohn's disease affected her ability to work.  Nonetheless, six months later the Veteran reported that she was attending school full-time.  When the Veteran underwent VA examination in December 2015, the VA examiner opined that the Veteran's only limitation due to her digestive disability was that she was to avoid activities requiring heavy physical exertion. 

Viewing the totality of the evidence, the Board notes that there are several opinions on the Veteran's ability to work, but none of these opinions have considered the Veteran's history of work and school attendance throughout the duration of the appeal.  Therefore, on remand the Veteran should be evaluated by a vocational rehabilitation specialist to determine whether her ability to work is affected by her service-connected disabilities or rather influenced by her status as a full-time student with intermittent work activity during the duration of the appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with proper notice regarding how to substantiate a claim for a TDIU.  

2.  The Veteran should be asked to complete VA Form 21-8940 (Veteran's Application for Increased Compensation based on Unemployability).  Appropriate development should be undertaken based on the information provided by the Veteran.

3.  Schedule the Veteran for an evaluation by a VA vocational rehabilitation specialist to determine the effect of her service-connected disabilities on her ability to secure or follow a substantially gainful occupation.  The claims file should be made available for review.  The vocational rehabilitation specialist must elicit from the Veteran and record for clinical purposes a full work and educational history.   The vocational rehabilitation specialist must specifically consider the August 2011 VA examiner's opinion discussing the Veteran's inability to work due to her service-connected disabilities while also considering the Veteran's history of working and attending school since separating from service.

Based on the evidence, the evaluation of the Veteran, and with consideration of the lay statements of record, the specialist should address the functional effects that the Veteran's service-connected disabilities, including Crohn's disease, irritable bowel syndrome, and pancreatitis, bilateral pes planus, major depressive disorder, bilateral knee strain, left Achilles tendinitis, and right Achilles tendinitis, have on her ability to secure or follow a substantially gainful occupation consistent with her education and occupational experience.  When addressing the functional effects of the Veteran's service-connected disabilities, the specialist must not consider any non-service connected disabilities or the Veteran's age.

4.  Refer the claim to the Director of Compensation Service for consideration of an extraschedular TDIU rating pursuant to 38 C.F.R. § 4.16(b), prior to September 18, 2009.

5.  After all development has been completed, readjudicate the claim of entitlement to a TDIU.  If the benefit sought on appeal is not granted to the fullest extent, issue the Veteran and her representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


